United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1258
                                 ___________

Sheryl H. McKinney, as parent and      *
next friend of Christy R. McKinney,    *
                                       *
            Plaintiff,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Bridgestone/Firestone, Inc.; Ford      * Western District of Arkansas.
Motor Company,                         *
                                       * [UNPUBLISHED]
            Defendants,                *
                                       *
St. Edward Mercy Medical Center,       *
                                       *
            Movant,                    *
                                       *
Joey McCutchen,                        *
                                       *
            Movant - Appellant,        *
                                       *
Richardson, Stoops, Richardson &       *
Ward,                                  *
                                       *
            Movant - Appellee.         *
                                  ___________

                        Submitted: July 5, 2002
                            Filed: July 23, 2002
                                 ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                                   ___________

PER CURIAM.

      In this diversity tort action, attorney Joey McCutchen appeals from the district
court’s1 adverse grant of summary judgment as to his Arkansas attorney-lien claim.
See Ark. Code Ann. § 16-22-304 (Michie 1999). Upon de novo review, see First
Bank of Marietta v. Hogge, 161 F.3d 506, 510 (8th Cir. 1998), we affirm for the
reasons stated by the district court, see 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                         -2-